DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mao et al. (US 2008/0067735) or, in the alternative, under 35 U.S.C. 103 as obvious over Eden et al.(US 2021/0094784) and/or Sato (US 2009/0110458) and/or Tamura et al.(US 2009/0087240).
Regarding claim 1, Mao et al teaches a printing device, comprising: 
a stacking mechanism (figs.5-6,8-10) that includes a tamper (161,162, 163 figs.8-10;461,462,463 figs.5-6) to tamp print media positioned within the stacking mechanism; and 
a controller (fig.7; paragraph 0038,0043,0045,0047,0048,0051,0057 teaches control unit that controls the operation) to execute instructions to: tamp (for instance by tampers 161,162, 163 figs.8-10;461,462,463 figs.5-6) a first sheet of print media (110 figs.4-10; 410 figs.5-6) received at the stacking mechanism a first distance based on a first size of the first sheet of print media; tamp a second sheet of print media received at the stacking mechanism a second distance based on a second size of the second sheet of print media, wherein the second sheet of print media is positioned over the first sheet of print media; and tamp a third sheet of print media received at the stacking mechanism the second distance when the third sheet of print media is the first size, wherein the third sheet of print media is positioned over the second sheet of print media (figs.5-6,8-10; paragraphs 0035,0036,0048,0050,0053, 0054 teaches tamping process of different medias having different sizes).
The claim language “tamp a first sheet of print media received at the stacking mechanism a first distance based on a first size of the first sheet of print media; tamp a second sheet of print media received at the stacking mechanism a second distance based on a second size of the second sheet of print media, wherein the second sheet of print media is positioned over the first sheet of print media; and tamp a third sheet of print media received at the stacking mechanism the second distance when the third sheet of print media is the first size, wherein the third sheet of print media is positioned over the second sheet of print media” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  
Mao et al teaches all the structure needed to perform the above claimed functions but is does not explicitly shows the device functioning to stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack.  
However, In the alternative Eden et al teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.10-12; paragraphs 0024,0049,0053,0059).  
Similarly, Sato teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.11,12; paragraphs 0025,0027,0065).  
Similarly, Tamura et al teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.2B,10).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to operate the device of Mao et al as such based on in the alternative the teachings of Eden et al and/or Sato and/or Tamura et al for instance to facilitate identification of different stocks for finishing process.

 Regarding claim 2, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the controller is to execute instructions to eject the first sheet, the second sheet, and the third sheet from the stacking mechanism as a stack of print media (fig.7; paragraph 0038,0043,0045,0047, 0048, 0051,0057 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 3, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the stack of print media includes an edge where the first sheet, the second sheet, and the third sheet are aligned (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 4, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the first size includes a width that is smaller than the second size (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 5, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the tamper includes a tamping surface that includes a plurality of compliant members (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 6, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the plurality of compliant members are cantilevered a distance that is a difference between the first size and the second size (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  
	
Regarding claim 7, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches comprising a fixed tamper positioned opposite to the tamper to register the print media when the tamper alters a position of the print media (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 8, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches a system, comprising: 
a printing device (figs.5-6,8-10; paragraphs 0002,0004,0030 of Mao et al) to generate markings on print media (110 figs.4-10; 410 figs.5-6 of Mao et al) of a first size and a second size that is different than the first size; 
a finisher device (430 figs.1,5-6,8-10 of Mao et al) coupled to the printing device to: receive a first set of print media of the first size; receive a second set of print media of the second size; and receive a third set of print media of the first size (figs.5-6,8-10; paragraphs 0035,0036,0048,0050,0053, 0054 teaches different medias having different sizes) 
a tamper (161,162, 163 figs.8-10;461,462,463 figs.5-6) coupled to the finisher device to: tamp the first set of print media a first distance based on the first size; tamp the second set of print media a second distance based on the second size; and tamp the third set of print media the first distance based on the first size (figs.5-6,8-10; paragraphs 0035,0036,0048,0050,0053, 0054 teaches tamping process of different medias having different sizes); and an ejector coupled to the finisher device to: eject the first set of media with a first offset based on the first size; WO 2019/221719PCT/US2018/032825 21eject the second set of media with a second offset to align an edge of the first set of media with an edge of the second set of media; and eject the third set of media with the first offset to align the edge of the second set of media with an edge of the third set of media (figs.5-6,8-10; paragraphs 0035,0036,0048,0050, 0053, 0054 teaches ejection process of different medias having different sizes).
The claim language “tamp/ejection a first sheet of print media received at the stacking mechanism a first distance based on a first size of the first sheet of print media; tamp a second sheet of print media received at the stacking mechanism a second distance based on a second size of the second sheet of print media, wherein the second sheet of print media is positioned over the first sheet of print media; and tamp a third sheet of print media received at the stacking mechanism the second distance when the third sheet of print media is the first size, wherein the third sheet of print media is positioned over the second sheet of print media” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  
Mao et al teaches all the structure needed to perform the above claimed functions but is does not explicitly shows the device functioning to stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack.  
However, In the alternative Eden et al teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.10-12; paragraphs 0024,0049,0053,0059).  
Similarly, Sato teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.11,12; paragraphs 0025,0027,0065).  
Similarly, Tamura et al teaches similar printing device that functions of stacking of the first sheet print media, stacking of second sheet print media on top of the first sheet print media stack and stacking of third sheet print media on the second print media stack (figs.2B,10).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to operate the device of Mao et al as such based on in the alternative the teachings of Eden et al and/or Sato and/or Tamura et al for instance to facilitate identification of different stocks for finishing process.

Regarding claim 9, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches comprising an output tray to receive the first set of print media, the second set of print media, and the third set of print media from the ejector (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 10, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the ejector positions the first set of media, the second set of print media, and the third set of print media on the output tray such that the edge of the first set of media, the edge of the second set of media, and the edge of the third set of media are aligned on the output tray (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claim 11, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the first offset is based on the edge of the first set of media and the second offset is based on the edge of the second set of media (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  
 
Regarding claim 12, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches wherein the ejector is to eject the first set of media, the second set of media, and the third set of media based on a smallest media size for a complete print job (figs.8-10, 5-6 of Mao et al; figs.10-12 of Eden et al; figs.11,12 of Sato; figs.2B,10 of Tamura et al).  

Regarding claims 13-15, Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above further teaches the methods in claims 13-15 are obvious in view of the printing device of Mao et al as alternatively modified by Eden et al and/or Sato and/or Tamura et al above in claims 1-7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853